Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Claims 5 and 11 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4 and 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 5 and 11 have the same scope as claims 4 and 10 respectively.  It is noted that claims 4 and 5 have the same wording.  It is noted that the wherein clause in claims 10 and 11 have the same wording.  It is suggested to cancel claims 5 and 11.
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3)	Claims 1, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
	In claim 1, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is "the end portion includes a side surface that widens from the inside to the outside in the longitudinal direction of the protrusion in the plan view".  The original disclosure describes the "the end portion widens from the inside to the outside in the longitudinal direction of the protrusion in the plan view" (emphasis added) instead of "a side surface that widens from the inside to the outside in the longitudinal direction of the protrusion in the plan view" (emphasis added).
	In claim 1, the following changes are suggested: (1) on line 20 delete --includes a side surface that-- and (2) on line 21 before "that forms a circular arc", insert --and wherein the end portion includes a side surface--.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 1, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	In claim 1, the scope and meaning of "a side surface that widens from the inside to the outside in the longitudinal direction of the protrusion in the plan view" (emphasis added) is ambiguous.  In claim 1, the following changes are again suggested: (1) on line 20 delete --includes a side surface that-- and (2) on line 21 before "that forms a circular arc", insert --and wherein the end portion includes a side surface--. 
ALLOWABLE SUBJECT MATTER
6)	Claims 1, 4, 7 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
	As to claim 1, the prior art fails to render obvious a pneumatic tire in which a height of the protrusion from the groove bottom surface decreases from an inside to an outside in the longitudinal direction of the main body, wherein the end portion includes an upper surface that forms a circular arc recessed inward in a tire radial direction in a cross section crossing a width direction of the protrusion, wherein the lateral groove includes a pair of groove side walls that rise outward in the tire radial direction from both ends of the groove bottom surface in the width direction of the groove bottom surface, wherein the end portion is separated from the pair of groove side walls in a plan view, wherein one groove side wall of the pair of groove side walls includes an inclined portion inclined such that a width of the lateral groove increases from the inside to the outside in a longitudinal direction of the lateral groove in the plan view, and wherein the end portion widens from the inside to the outside in a longitudinal direction of the protrusion in the plan view, and wherein the end portion includes a side surface that forms a circular arc recessed inward in a width direction of the end portion in the plan view, and that is opposed to the inclined portion in the width direction of the groove bottom surface.
Remarks
7)	Applicant’s arguments with respect to claims 1, 4-5, 7 and 10-11 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
8)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
December 30, 2021